Citation Nr: 0011793	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, sister, and brother-in-law


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from October 1948 to 
October 1951.

The issue on appeal had arisen from a November 1996 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denied service 
connection for post-traumatic stress disorder.  The veteran 
testified, along with his brother, sister, and brother-in-law 
at a local hearing in March 1998.  In May 2000, information 
was received by the Board of Veterans' Appeals (Board) to the 
effect that the veteran had passed away in August 1999.


FINDING OF FACT

On May 1, 2000, the Board was notified that the veteran was 
pronounced dead on August 28, 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  A copy of his death certificate was associated with 
the claims file on May 1, 2000, which indicated that the 
veteran passed away on August 28, 1999.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); See also Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran, and, 
as a result of this nullity, the appeal must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (1999).


ORDER

The appellant having died during the pendency of the appeal, 
the appeal is dismissed.




		
Iris S. Sherman
	Member, Board of Veterans' Appeal

 

